Citation Nr: 1117235	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1990 to November 1991.  

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  In that decision, the RO confirmed and continued the previous denial of service connection for PTSD.  The RO also denied service connection for a major depressive disorder.  In a December 2008 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim for service connection for PTSD.  Both claims were remanded for further adjudication.  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  As a result, the Board has collapsed the Veteran's claims into one issue for a psychiatric disability, as shown on the title page.  

In December 2008, the Board remanded the Veteran's claims for notice regarding disability ratings and effective dates; a SSA records request; JSRRC stressor information; and a VA examination.  The Board finds that there has been substantial compliance with the remand except as to the VA examination.  As a result, the claim is being remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the Veteran's initial stressor statement, received in December 2001, he stated there were four events he felt contributed to his alleged PTSD, including "improper sexual conduct" at advanced individual training (AIT) at Aberdeen Proving Grounds, Maryland in 1990.  Another event was Sergeant [redacted] and Sergeant [redacted] (his commanding officers) causing mental or physical abuse from 1990 to 1991 at Camp Casey, Korea while the Veteran was with Charlie Company, 702 MSB, 2nd infantry division.  In other records, the Veteran alluded to the fact that he may have suffered from personal assault in service (See a January 2002 VA record; an October 2002 VA record; a January 2003 VA mental health assessment; his May 2003 claim and a September 2008 VA mental health assessment).  

However, at the April 2004 VA examination, the Veteran could not remember the name of his commanding officer or first sergeant and did not mention any assault or abuse.  In his August 2005 appeal the Veteran did not mention abuse.  At a September 2008 VA mental health assessment appointment, the Veteran stated Sergeant [redacted] forced him to spend one month sleeping outside in a tent for failing to comply with cleanliness standards; he refused to discuss any other events and denied sexual abuse by anyone in service.  In his November 2009 VA psychiatric examination, the Veteran denied any past or ongoing physical or sexual abuse.  Finally, at a January 7, 2011 VA mental health assessment appointment, the V clarified that his officers never physically harmed him directly.  His life was not in danger when he had to sleep in the tent.  He felt embarrassed and angry for having to go through that punishment.  The clinician noted that this experience did not meet criterion A for PTSD.  

In essence, the Veteran has retracted his statement regarding in-service personal assault and his assertions of physical and mental abuse do not satisfy the criteria for a stressor according to the VA examiner.  No other claimed stressor has been corroborated to support a diagnosis of PTSD.  

In the December 2008 remand, the Board requested that the nature, extent and etiology of any major depressive disorder be determined.  The Board requested the examiner to indicate, for any disorder found, whether there is a 50 percent probability or greater that clinical onset began in service or is otherwise related to active service.  The examiner was to address the service and post-service medical records.  

In November 2009, the Veteran was given a new VA examination.  It was noted in the report that the examiner was apparently confused about something, attempted to contact the agency of original jurisdiction, and his call was not returned.  The Veteran was diagnosed with Axis I major depressive disorder and social phobia.  It was noted that the Veteran was not treated for any psychiatric disability in service or within one year after discharge.  

The examiner stated that the "earliest data" for the Veteran was in March 2001, as shown by a VA progress note by Dr. Ryan.  However, the Veteran's service treatment records are in the file; at his October 1991 separation examination the Veteran did not report depression, loss of memory or nervous trouble of any sort.  He also received a report of mental status the same month and the evaluation showed the Veteran was within normal limits and he was psychiatrically cleared for administrative action.  

The examiner also stated that there was no data in file from Dr. Jin, who was referenced in Dr. Ryan's March 2001 VA note.  However, Dr. Jin's records are in the file.  The examiner concluded that no connection could be made between the Veteran's experience in service and reported symptoms without resorting to pure speculation or remote possibility.  

On remand, the Veteran should be given an examination.  The examiner should consider all records in the file and indicate whether there is a 50 percent probability or greater that clinical onset began in service or is otherwise related to active service.  Complete rationale must be given for this opinion.  If the examiner cannot make a determination or opinion, the examiner must state why no opinion may be made.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a new VA examination that determines the nature, extent, and etiology of any psychiatric disability with a new VA examiner.  It should be pointed out that the Veteran does not have a stressor from service that has been corroborated to support a diagnosis of PTSD.  The claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  

All indicated testing should be conducted.  For any psychiatric disability found, the examiner must indicate whether there is a 50 percent probability or greater that clinical onset began in service or is otherwise related to active service.  The examiner should address the service and post service medical records and reference the summary provided above.  

Complete rationale should be given for all opinions reached.  If the examiner cannot make a determination or opinion, the examiner must explain why no opinion may be made.  

2. Readjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

